DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 8-11 and 13 in the reply filed on 09/19/2022 is acknowledged.
Claims 17-28,37 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Drawings
Fig. 5 and Fig 8 are objected as including one or more axes which are not properly labeled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see par. [0043]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term “3M” and “Scotch Weld” in par. [0069], [0092] and [0101]) , which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Applicant’s cooperation is requested in ensuring no additional trade names are present in the specification which the Examiner may have missed.

Claim Objections
Claim 1 objected to because of the following informalities: “matrices” in the last line of the claim should be corrected to “matrix” consistent with the antecedent basis in the claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a majority of pores”.  There is insufficient antecedent basis for the limitation “pore”. The limitation is not implicit or implied by the recitation of “sorbent” and “a majority of pores” only provides antecedent basis for the limitation “majority”. Furthermore, the limitation “do not contain substantially any of the polymer adhesive matrices” renders the metes and bounds of the claim unclear since the limitation would encompass materials that do not have pores (since they would not be filled with an adhesive material) due to the lack of a previous recitation of “pore” in the claim. It is therefore unclear if “pores” are actively present in the sorbent particles due to the formatting of the claim language. The Examiner suggests including a limitation of the form “wherein the sorbent particles comprise pores” or similar language to provide clear antecedent basis for the limitation.
Claims 8-11 and 13 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dauber et al. (CA 2,204,165).
Regarding claim 1, Dauber et al. teaches a sorbent filter material (Abstract) wherein the sorbent material is a composite material containing sorbent particles and PTFE binder (i.e. sorbent particles in a polymeric adhesive matrix) (page 8, lines 4-38) which may be coated onto the surface of an encapsulating filter layer (i.e. a substrate). (page 9, lines 4-13 and Fig. 4A-4B). Dauber et al. teaches that using PTFE as a binding material is advantageous because it does not block the sorbent pores. (page 8, lines 30-31). Therefore, the pores of the sorbent materials in Dauber et al. would not substantially contain a polymeric adhesive material as required by claim 1.
With respect to the limitation “adapted for extracting at least one analyte component from a fluid matrix”, the sorbent filter material of Dauber et al. is used for removing particulates and vapor phase contaminates from the air circulated within an enclosure. (page 5, lines 33-37 and page 6, lines 35-37). Air is a gas and would therefore be considered a fluid, the particulates and gaseous contaminants would meet the limitation of an “analyte” since these would be materials that could be identified or analyzed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 102068962) in view of Reymonet (U.S. Pat. No. 6,277,179) (both cited in the IDS filed on 04/24/2020).
Regarding claim 1, Deng et al. teaches a solid phase microextraction fiber having a coating on the surface of the fiber, where coating comprising silica (i.e. a sorbent) bonded with a polymer material (i.e. polymeric adhesive) which is generally an epoxy or organic silicone resin (Abstract and par. [0007] and [0010]). 
With respect to the limitation “adapted for extracting at least one analyte component from a fluid matrix”,
Deng et al. does not teach that “a majority of pores in each sorbent particle in the coating do not contain substantially any of the polymeric adhesive matrices”
Reymonet teaches a sorbent agglomerate material comprising activated charcoal and a binder material used for purification of gases and liquids. (Abstract). The charcoal therefore acts as a sorbent material for purifying a fluid. Reymonet teaches including a pore-protecting agent in gel from prior to mixing with a binder material in order to prevent ingress of the binder material into the pores. (Abstract, col. 2, line 63 – col. 3, line 3). Reymonet teaches that when mixing the charcoal with the binder, it is generally known that a significant part of the binder material may penetrate the pore material, thereby reducing the activity of the charcoal material. (col. 2, lines 29-34).
It would have been obvious to one of ordinary skill in the art to include a pore-protecting material with the sorbent particles disclosed in Deng et al. prior to mixing with the polymeric material disclosed therein.
One of ordinary skill in the art would have found it obvious to include a pore-protecting material into the sorbent particles of Deng et al. in order to prevent the polymer compound used to bind the sorbents to the fiber from entering the pores which would reduce the overall activity and effectiveness of the sorbent material as disclosed in Reymonet.

Regarding claims 8-10, Deng et al. teaches that the polymer material can be an epoxy resin which is cured with a tertiary amine (i.e. a polyamino epoxy resin). (Abstract and par. [0014]-[0016]) wherein the epoxy resin is a polyfunctional glycidyl epoxy (i.e. more than 1 epoxy ground). (par. [0029]). The disclosure of a tertiary amine would imply an aliphatic (i.e. containing a carbon chain) compound.


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 102068962) in view of Reymonet (U.S. Pat. No. 6,277,179), further in view of Gottschall et al. (WO 2011/012302).
Deng and Reymonet et al. are relied upon as described in the rejection of claim 1, above.
Deng et al. does not teach a biocompatible outer coating or a hydrophilic outer coating.
Gottschall et al. teaches sorbent particles comprising a solid support material and having a coating material on the surface thereof including functional groups carrying various residues (page 14, lines 4-6). The polymer material includes hydrophilic polymers (page 14, lines 35-38). The polymer material is designed to be functionalized with groups which bind to biological materials including peptides and proteins. (page 16, lines 11-36 and page 17, lines 16-34). The polymer layer would therefore be biocompatible due to the ability thereof to bind with biological materials.
It would have been obvious to one of ordinary skill in the art to apply a hydrophilic or biocompatible polymer coating as disclosed by Gottschall et al. onto the surface of the sorbent particles of Deng et al. such that the exterior surface of the coating material would comprise the polymer coating.
One of ordinary skill in the art would have found it obvious to form a hydrophilic or biocompatible polymer coating on the surface of the sorbent particles in order to be able to effectively bind targeted peptides and proteins based on the functional groups in the polymer layer or functionalized onto the polymer layer.

Claims 1, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Linford et al. (U.S. App. Pub. No. 2010/0213131) in view of Reymonet (U.S. Pat. No. 6,277,179)
Regarding claim 1, Linford et al. teaches a composite sorbent particle composite including a core particle surrounded by one or more layers of shell particles adhered to the core particle via a polymeric layer (i.e. a polymer adhesive). (Abstract and Fig. 1). The shell particles are sorbent materials (par. [0023]-[0025]). The core particles are therefore substrates coated with a sorbent coating comprising a polymer adhesive and sorbent particles (i.e. shell particles).
With respect to the limitation “adapted for extracting at least one analyte component from a fluid matrix”, the sorbent particle composition disclosed in Linford et al. is use in a liquid chromatography column (par. [0004], [0009]-[0010]) and would therefore be designed for extracting an analyte from a fluid as claimed.
Linford et al. does not teach that “a majority of pores in each sorbent particle in the coating do not contain substantially any of the polymeric adhesive matrices”
Reymonet teaches a sorbent agglomerate material comprising activated charcoal and a binder material used for purification of gases and liquids. (Abstract). The charcoal therefore acts as a sorbent material for purifying a fluid. Reymonet teaches including a pore-protecting agent in gel from prior to mixing with a binder material in order to prevent ingress of the binder material into the pores. (Abstract, col. 2, line 63 – col. 3, line 3). Reymonet teaches that when mixing the charcoal with the binder, it is generally known that a significant part of the binder material may penetrate the pore material, thereby reducing the activity of the charcoal material. (col. 2, lines 29-34).
It would have been obvious to one of ordinary skill in the art to include a pore-protecting material with the sorbent particles disclosed in Linford et al. prior to mixing with the polymeric layer material disclosed therein.
One of ordinary skill in the art would have found it obvious to include a pore-protecting material into the sorbent particles of Linford et al. in order to prevent the polymer compound used to bind the shell particles to the core particle from entering the pores which would reduce the overall activity and effectiveness of the sorbent material as disclosed in Reymonet.

Regarding claims 8-10, Linford et al. teaches that the polymer material may be an amine polymer crosslinked with a diepoxide (i.e. polyamine epoxide polymers). (par. [0059]-[0061]). The polyamine material includes aliphatic polyamines such as polyallylamine (par. [0088]).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Linford et al. (U.S. App. Pub. No. 2010/0213131) in view of Reymonet (U.S. Pat. No. 6,277,179), further in view of Gottschall et al. (WO 2011/012302).
Linford and Reymonet et al. are relied upon as described in the rejection of claim 1, above.
Linford et al. does not teach a biocompatible outer coating or a hydrophilic outer coating.
Gottschall et al. teaches sorbent particles comprising a solid support material and having a coating material on the surface thereof including functional groups carrying various residues (page 14, lines 4-6). The polymer material includes hydrophilic polymers (page 14, lines 35-38). The polymer material is designed to be functionalized with groups which bind to biological materials including peptides and proteins. (page 16, lines 11-36 and page 17, lines 16-34). The polymer layer would therefore be biocompatible due to the ability thereof to bind with biological materials.
It would have been obvious to one of ordinary skill in the art to apply a hydrophilic or biocompatible polymer coating as disclosed by Gottschall et al. onto the surface of the sorbent particles of Linford et al. such that the exterior surface of the coating material would comprise the polymer coating.
One of ordinary skill in the art would have found it obvious to form a hydrophilic or biocompatible polymer coating on the surface of the sorbent particles in order to be able to effectively bind targeted peptides and proteins based on the functional groups in the polymer layer or functionalized onto the polymer layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M-F: 8 am to 4 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/3/2022